Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is made as of January 1, 2007, (this
“Agreement”) by and between IDEXX Laboratories, Inc., a Delaware corporation
(the “Company”), and William C. Wallen (the “Executive”).

        The Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives and in consideration of the
mutual covenants and promises contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties to this Agreement, the Company and Executive agree
as follows:

      1.        Certain Definitions.

            (a)        The “Effective Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.

            (b)        The “Change of Control Period” shall mean the period
commencing on the date hereof and ending on September 30, 2008; provided,
however, that commencing on October 1, 2008, and on each annual anniversary of
such date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate one year from
such Renewal Date, unless at least 120 days prior to the Renewal Date the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.

    2.        Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

            (a)        The acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (i), (ii) and (iii) of subsection (c) of this
Section 2; or

            (b)        A change in the composition of the Board, as a result of
which fewer than one-half of the incumbent directors are directors who either
(i) had been directors of the Company 24 months prior to such change or (ii)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the directors who had been directors of the Company 24
months prior to such change and who were still in office at the time of the
election or nomination, but excluding, for purposes of this clause (ii), any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

            (c)        Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
a majority of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 2(c) shall include, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (iii) at least half of the members of the
board of directors of the corporation resulting from such Business Combination
were members of the Company’s Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

            (d)        Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company or the sale of substantially all of
the assets of the Company.

    3.        Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earlier of (i) the
second anniversary of such date or (ii) the termination of the Executive’s
employment pursuant to Section 5 hereof (the “Employment Period”). Except as
provided in Section 1(a), nothing in this Agreement shall, prior to the
Effective Date, impose upon the Company any obligation to retain the Executive
as an employee. In addition, nothing in this Agreement shall restrict the
Executive from terminating his employment with the Company, and no such
termination by the Executive shall be deemed a breach of this Agreement.

    4.        Terms of Employment.

            (a)        Position and Duties.

                    (i)        During the Employment Period, (A) the Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) the Executive’s services shall be performed at the
location where the Executive was employed immediately preceding the Effective
Date or any office or location less than 35 miles from such location.

                    (ii)        During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company or the terms of this
Agreement. It is expressly understood and agreed that to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

            (b)         Compensation.

                    (i)        Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase and the term Annual Base
Salary as utilized in this Agreement shall refer to Annual Base Salary as so
increased. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

                    (ii)        Annual Bonus. In addition to Annual Base Salary,
during the Employment Period, the Executive shall be entitled to receive such
annual bonus as may be determined by the Board of Directors, but in no event
shall the target bonus opportunity, expressed as a percentage of Annual Base
Salary, be less than the target bonus opportunity in respect of the full fiscal
year immediately preceding the Effective Date.

                    (iii)        Incentive Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

                    (iv)        Welfare Benefit, Savings and Retirement Plans.
During the Employment Period, the Executive and/or the Executive’s family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit, savings and retirement plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, split-dollar life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

                    (v)        Expenses. During the Employment Period, the
Executive shall be entitled to receive reimbursement for all reasonable expenses
incurred by the Executive in accordance with the policies, practices and
procedures of the Company in effect immediately prior to the Effective Date.

                    (vi)        Vacation. During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices of the Company and its affiliated companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other peer executives of the Company and
its affiliated companies.

            (c)        Equity Awards. Immediately prior to the consummation of a
Change of Control each then outstanding award for common stock of the Company,
including without limitation any stock option, stock appreciation right,
restricted stock unit award, restricted stock award or other stock-based award
(an “Award”), held by the Executive shall become immediately exercisable,
vested, realizable, or deliverable, or free from restrictions applicable to the
Award as to twenty-five percent (25%) of the number of shares as to which each
such Award would otherwise be subject to restrictions or not then be
exercisable, vested, realizable, or deliverable (rounded down to the nearest
whole share), and the number of shares as to which each such Award shall become
exercisable, vested, realizable, deliverable and free from restrictions on each
vesting date set forth in the Executive’s applicable Award agreement shall be
reduced by 25%. In addition, all such Awards held by the Executive shall
immediately become fully exercisable, vested, realizable, deliverable and free
from restrictions if and when, within 24 months after a Change of Control, the
Executive’s employment with the Company (or the acquiring or succeeding entity)
is involuntarily terminated by the Company (or such acquiring or succeeding
entity) other than for Cause or is terminated by the Executive for Good Reason.
Notwithstanding the provisions of this Section 4(c), if any such outstanding
Award is terminated in connection with a Change of Control, such Award shall
become fully exercisable, vested, realizable, deliverable and free from
restrictions immediately before the occurrence of the Change of Control.

    5.        Termination of Employment.

            (a)        Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Employment Period.
If the Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

            (b)        Cause. Subject to Section 5(d), the Company may terminate
the Executive’s employment during the Employment Period for Cause. For purposes
of this Agreement, “Cause” shall mean:

                    (i)        the willful failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed the Executive’s duties, or

                    (ii)        the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

            (c)        Good Reason. The Executive’s employment may be terminated
by the Executive with or without Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

                    (i)        the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
provided that, for the avoidance of doubt, if at any time, without the consent
of the Executive, the Executive shall cease to be the Chief Scientific Officer
of the Company, the entity surviving any Business Combination (if not the
Company), or the Person that ultimately controls the Company or such surviving
entity, then a material diminution of the Executive’s position, duties,
authority and responsibilities shall be deemed to have occurred;

                    (ii)        any failure by the Company to comply with any of
the provisions of Section 4(b) of this Agreement or any other provision hereof
requiring a payment or provision of a benefit to the Executive, other than (A)
an isolated and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive or (B) a reduction in aggregate benefits under welfare benefit plans
or savings and retirement plans that does not exceed 5%;

                    (iii)        any reduction in aggregate vacation benefits;

                    (iv)        the Company’s requiring the Executive to be
based at any office or location other than as provided in Section 4(a)(i)(B)
hereof or the Company’s requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date;

                    (v)        any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or

                    (vi)        any failure by the Company to comply with and
satisfy Section 11(c) of this Agreement.

            (d)        Notice of Termination.

                    (i)        Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be effected by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstances in enforcing the
Executive’s or the Company’s rights hereunder.

                    (ii)        Any Notice of Termination for Cause must be
given within sixty (60) days of the Board learning of the event(s) or
circumstance(s) which the Board believes constitute(s) Cause. Prior to any
Notice of Termination for Cause being given (and prior to any termination for
Cause being effective), the Executive shall be entitled to a hearing before the
Board at which he may, at his election, be represented by counsel and at which
he shall have a reasonable opportunity to be heard. Such hearing shall be held
on not less than fifteen days prior written notice to the Executive stating the
Board’s intention to terminate the Executive for Cause and stating in detail the
particular event(s) or circumstance(s) which the Board believes constitute(s)
Cause for termination.

            (e)        Date of Termination. “Date of Termination” means (i) if
the Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, subject, in the case of
termination by the Company, for Cause, to the Company’s compliance with Section
5(d)(ii); (ii) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, the Date of Termination shall be the date on which
the Company notifies the Executive of such termination; and (iii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

    6.        Obligations of the Company Upon Termination.

            (a)        Good Reason; Other Than for Cause, Death or Disability.
If, during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason:

                    (i)        the Company shall pay to the Executive in a lump
sum in cash within 30 days after the Date of Termination the aggregate of the
following amounts:

                    A.               the sum of (1) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid, (2)
the product of (x) the target bonus for the then current fiscal year and (y) a
fraction, the numerator of which is the number of days in the then current
fiscal year through the Date of Termination, and the denominator of which is 365
and (3) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and


                    B.               the amount equal to the product of (1) two
and (2) the sum of (x) the Executive’s Annual Base Salary and (y) the Average
Annual Bonus. The Average Annual Bonus is equal to the average of the bonus paid
(or payable) to the Executive for the three prior full fiscal years (or, if
fewer, the number of full fiscal years the Executive was employed by the Company
prior to the Effective Date); provided that if the Executive was not eligible to
participate in an annual bonus program for at least one full fiscal year, the
Average Annual Bonus shall be the Executive’s target bonus for the year in which
termination of employment occurs.


                    (ii)        for 24 months after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement
(excluding any savings and/or retirement plans) if the Executive’s employment
had not been terminated or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies and their families, provided, however, that
if the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until 24 months after the Date of Termination and to have
retired on the last day of such period;

                    (iii)        to the extent not theretofore paid or provided,
the Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”); and

                    (iv)        the Company shall timely reimburse the Executive
up to an aggregate of $25,000 for expenses incurred in connection with
outplacement services and relocation costs incurred in connection with obtaining
new employment outside the State of Maine until the earlier of (i) 24 months
following the termination of Executive’s employment or (ii) the date the
Executive secures full time employment.

            (b)        Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.

            (c)        Disability. If the Executive’s employment is terminated
by reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits. Accrued Obligations shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination.

            (d)        Cause; Other than for Good Reason. If the Executive’s
employment shall be terminated for Cause during the Employment Period, this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay to the Executive (x) his Annual Base Salary through
the Date of Termination, (y) the amount of any compensation previously deferred
by the Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid or not yet provided. If the Executive voluntarily terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for Accrued Obligations and the timely payment or provision of Other
Benefits. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.

    7.        Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Section
12(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

    8.        Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive (under this Agreement or otherwise) or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.

    9.        Certain Additional Payments by the Company.

            (a)        Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment, benefit, or distribution by the Company to or for
the benefit of the Executive which constitutes a “parachute payment” within the
meaning of Section 280G of the Code (whether provided pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 9)(a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and excise
tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(a), if it shall be
determined that the Executive is entitled to a Gross-Up Payment, but that the
Payments in the aggregate do not exceed 110% of the maximum amount of Payments,
in the aggregate, that the Executive could receive without becoming subject to
the Excise Tax (the “Maximum Amount”), then no Gross-Up Payment shall be made to
the Executive and the Payments, in the aggregate, shall be reduced to the
Maximum Amount.

            (b)        Subject to the provisions of Section 9(c), all
determinations required to be made under this Section 9, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by PricewaterhouseCoopers LLP or such other certified public accounting firm as
may be designated by the Executive (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

            (c)        The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

                    (i)        give the Company any information reasonably
requested by the Company and available to the Executive relating to such claim,

                    (ii)        take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                    (iii)        cooperate with the Company in good faith in
order effectively to contest such claim, and

                    (iv)        permit the Company to participate in any
proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or to contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or other taxing authority.

            (d)        If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), the Executive becomes entitled
to receive any refund with respect to such claim, the Executive shall (subject
to the Company’s complying with the requirements of Section 9(c)) promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 9(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

    10.        Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts or
benefits otherwise payable or to be provided to the Executive under this
Agreement.

    11.         Successors.

            (a)        This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

            (b)        This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

            (c)        The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

    12.        Section 409A Compliance.

            (a)        If any payment, compensation or other benefit provided to
the Executive in connection with his employment termination is determined, in
whole or in part, to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code and the Executive is a specified employee as
defined in Section 409A(2)(B)(i), no part of such payments shall be paid before
the day that is six (6) months plus one (1) day after the date of termination
(the “New Payment Date”). The aggregate of any payments that otherwise would
have been paid to the Executive during the period between the date of
termination and the New Payment Date shall be paid to the Executive in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this Agreement.

            (b)        The parties acknowledge and agree that the interpretation
of Section 409A and its application to the terms of this Agreement is uncertain
and may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A are intended to comply with Section 409A. If, however, any such
benefit or payment is deemed to not comply with Section 409A, the Company and
the Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Executive the after-tax
economic equivalent of what otherwise has been provided to the Executive
pursuant to the terms of this Agreement, and provided further, that any deferral
of payments or other benefits shall be only for such time period as may be
required to comply with Section 409A.

    13.        Release. As a condition of receipt of any benefits under this
Agreement, the Executive shall be required to sign a customary release prepared
by and provided by the Company (the “Release”) and to abide by the provisions
thereof. The Release shall contain a release and waiver of any claims the
Executive or his or her representatives may have against the Company and its
officers, directors, affiliates and/or representatives, and shall release those
entities and persons from any liability for such claims including, but not
limited to, all employment discrimination claims.

    14.        Miscellaneous.

            (a)        This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

            (b)        All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

      If to the Executive:

      William C. Wallen
      c/o IDEXX Laboratories, Inc.
      One IDEXX Drive
      Westbrook, ME 04092

      If to the Company:

      IDEXX Laboratories, Inc.
      One IDEXX Drive
      Westbrook, ME 04092

      Attention: Chairman of Compensation Committee

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

            (c)        The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

            (d)        The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

            (e)        The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 5(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

            (f)        The Executive and the Company acknowledge that, except as
may otherwise be provided under any other written agreement between the
Executive and the Company, the employment of the Executive by the Company is “at
will” and, subject to Section 1(a) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company, by written notice to the other, at any time prior to
the Effective Date, in which case the Executive shall have no further rights or
obligations under this Agreement. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof.

            (g)        Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in Portland, Maine, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court of competent jurisdiction. The
Company and the Employee shall separately pay for their respective counsel fees
and expenses and the arbitration panel shall allocate the costs and expenses of
the arbitration between the Executive and the Company; provided, however, if the
Executive substantially prevails on a material item that was subject to
arbitration, the Company shall bear all expenses and other costs of the
arbitration and all reasonable attorneys’ fees and expenses borne by the
Executive.

            (h)        This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and, except as
otherwise provided herein, supersedes all prior communications, agreements and
understandings, written or oral, with the Company or any of its affiliates or
predecessors with respect to the terms and conditions of the Executive’s
employment except for the letter agreement dated August 12, 2003.
Notwithstanding the provisions of the preceding sentence, this Agreement does
not supersede any agreement between the Executive and the Company regarding
non-disclosure and developments or any non-competition agreement between the
Executive and the Company. In addition, the Executive shall remain subject to
the post-termination non-compete obligations under any non-compete agreement
with the Company notwithstanding any terms of such agreement that would relieve
the Executive of such obligations upon termination of the Executive’s employment
with the Company other than for Cause.

[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

  EXECUTIVE:



  /s/William C. Wallen, PhD   William C. Wallen, PhD



  COMPANY:

  IDEXX LABORATORIES, INC.



  By: /s/Jonathan W. Ayers   Name: Jonathan W. Ayers   Title: Chairman,
President and CEO




--------------------------------------------------------------------------------